              Case 8:19-cr-00096-GJH Document 26 Filed 04/24/19 Page 1 of 3



                          OFFICE OF THE FEDERAL PUBLIC DEFENDER
                                  DISTRICT OF MARYLAND
                                         NORTHERN DIVISION
                                             TOWER II, 9th FLOOR
                                        100 SOUTH CHARLES STREET
                                     BALTIMORE, MARYLAND 21201-2705
                                              TEL: (410) 962-3962
                                             FAX: (410) 962-0872

JAMES WYDA                                                                          ELIZABETH G. OYER
FEDERAL PUBLIC DEFENDER                                                    ASSISTANT FEDERAL PUBLIC DEFENDER



                                            April 24, 2019

Via ECF Filing
Honorable Charles B. Day
United States Magistrate Judge
U.S. District Court for the District of Maryland
6500 Cherrywood Lane
Greenbelt, Maryland 20770

          Re:       United States v. Christopher Hasson, Criminal Case No. 19-cr-0096-GJH

Dear Judge Day:

        A detention hearing is scheduled before Your Honor in this matter tomorrow, April 25, at
2:00 pm. I am writing in advance of that hearing to respectfully advise the Court of two recent
decisions by magistrate judges in other jurisdictions that support setting release conditions in the
case of Lieutenant Hasson. Those cases are discussed below.

          United States v. John Joseph Kless (S.D. Fla.)

        The first case we wish to bring to Your Honor’s attention is the decision by the Hon. Barry
S. Seltzer, United States Magistrate Judge for the Southern District of Florida, setting release
conditions in the case of United States v. John Joseph Kless, Case No. 0:19-mj-06187, ECF No. 3
(S.D. Fla. Apr. 19, 2019),

        Mr. Kless was arrested last week, on April 19, 2019, pursuant to a criminal complaint
charging him with Interstate Transmission of Threats in violation of 18 U.S.C. § 875(c). According
to the complaint, on April 16, 2019, Mr. Kless contacted three Members of the United States
Congress – Rep. Eric Swalwell, Rep. Rashida Tlaib, and Sen. Corey Booker – and threatened to
kill them. The threats were conveyed in language that was vulgar, hateful, and racist. Mr. Kless’s
alleged conduct went far beyond simply espousing extremist views; it involved direct and explicit
threats of bodily harm to specific individuals. In addition, according to the U.S. Attorney’s Office
for the Southern District of Florida, at the time of arrest, Mr. Kless possessed at least one firearm
in a backpack, “others [in] a gun safe at his home,” and ammunition. 1

          1
          See Christopher Mele, Florida Man is Charged in Racist Threats Against Cory Booker
and Rashida Tlaib, N.Y. Times, Apr. 21, 2019, at A15, https://www.nytimes.com/2019/04/19/us/
threats-congress-john-kless.html.
           Case 8:19-cr-00096-GJH Document 26 Filed 04/24/19 Page 2 of 3



The Hon. Charles B. Day
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
April 24, 2019
Page 2


       Judge Seltzer entered an order setting release conditions shortly after Mr. Kless’s arrest.
The docket reflects that Mr. Kless was released from custody on April 22, 2019. The release order
requires Mr. Kless to post a cash bond, places him on electronic monitoring with a curfew,
prohibits him from possessing firearms, and restricts his travel to the judicial district, among other
standard conditions.

       The criminal complaint in the Kless case is attached as Exhibit A, and the release order is
attached as Exhibit B.

       United States v. Robert Darrell Chain (C.D. Cal.)

        The second case we wish to bring to Your Honor’s attention is the decision of the Hon.
Paul L. Abrams, United States Magistrate Judge for the Central District of California, setting
release conditions in the case of United States v. Robert Darrell Chain, Case No. 2:18-mj-02314,
ECF No. 15 (C.D. Cal. Sept. 4, 2018).

        Like Mr. Kless, Mr. Chain was arrested on charges of Interstate Transmission of Threats
in violation of 18 U.S.C. § 875(c), on August 30, 2018. Mr. Chain was accused of harboring
extremist views and threatening to harm a number of journalists who worked for the Boston Globe.
Mr. Chain’s threats were similarly direct and specific – at one point, he threatened to “shoot” a
Boston Globe employee “in the f****** head” at a specified date and time. The Complaint further
alleges that Mr. Chain possessed “several firearms, and purchased a new 9mm carbine rifle” only
months before making those threats.

       Judge Abrams ordered Mr. Chain released shortly after his arrest. His release conditions
included a $50,000 bond, a travel restriction, a prohibition on possessing firearms, and other
standard conditions. 2

        The criminal complaint in the Chain case is attached as Exhibit C and the initial order
setting release conditions is Exhibit D.




       2
         We note that while Mr. Chain was arrested in the Central District of California, he was
charged in the District of Massachusetts. The docket in the District of Massachusetts reflects that
Magistrate Judge Donald L. Cabell imposed additional release conditions of location monitoring
and a secured bond when Mr. Chain made his initial appearance in that District. See ECF No. 16,
United States v. Chain, Case No. 18-cr-10322-WGY (D. Mass. Sept. 24 2018).
          Case 8:19-cr-00096-GJH Document 26 Filed 04/24/19 Page 3 of 3



The Hon. Charles B. Day
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
April 24, 2019
Page 3

        We respectfully submit that both the Kless and Chain decisions support setting release
conditions in Lieutenant Hasson’s case, which does not involve any direct or specific threats to
harm anyone. We ask the Court to take these decisions into consideration when it revisits the issue
of pretrial detention tomorrow.


                                             Respectfully submitted,

                                                     /s/

                                             Liz Oyer
                                             Assistant Federal Public Defender


cc (via ECF): Thomas P. Windom, Esq.
              Jennifer Sykes, Esq.
